DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on September 13, 2022 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on September 12, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,917,279 has been reviewed and is accepted. The terminal disclaimer has been recorded.

 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9 and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,419,835 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Claims 9, 11 and 12 are not patentably distinct from claim 1 of U.S. Patent No. 9,419,835 B2. Claim 1 of U.S. Patent No. 9,419,835 B2 encompasses the limitations in claims 9, 11, and 12 of the pending application. (See column 23, lines 35-41 and lines 43-55) Although claim 1 of U.S. Patent No. 9,419,835 B2 includes other elements/limitations, it is well-settled that the omission of a step or an element and its function is an obvious expedient if the function or feature of the element/step is not desired or required. (See MPEP 2144.04(II))
Claim 13 is not patentably distinct from claim 1 of U.S. Patent No. 9,419,835 B2. Claim 1 of U.S. Patent No. 9,419,835 B2 discloses the claimed limitations except for the details/format of the PLC signal stream as recited. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use detector of claim 1 of U.S. Patent No. 9,419,835 B2 for a signal stream with a preamble as recited in claim 13 with predictable results since the details/format of the signal stream does not affect the processing to determine an initial estimate of the preamble. The details of the data stream (e.g. legacy FCH data and MIMO-compliant data) are based on the system in which the detector is implemented.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,419,835 B2 in view of Dabak et al. (U.S. Publication No. 2012/0093198 A1 cited in the IDS of January 6, 2021 and hereinafter referred to as “Dabak et al. (2012/0093198)”) Claim 1 of U.S. Patent No. 9,419,835 B2 discloses the claimed limitations except for the SYNCP and SYNCM symbols having 256 samples. Dabak et al. (2012/0093198) discloses a preamble symbol as having 256 samples (see paragraph [0080]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use symbols having a number of samples (e.g. 256 samples) based on the specification/standards of the communication system. The number of samples for each symbol does not change the detector’s configuration for performing the steps.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regard to claim 1, the specification, at the time the application was filed, does not describe a detector configured to “correlate the received PLC with a known preamble…”  (see lines 5-7) wherein the detector is configured to perform the correlating action by “placing a window of length equal to K symbols …” (see lines 11-16). According to the specification, at the time the application was filed, “correlating… with a known preamble” corresponds to the cross-correlation process (see paragraph [0010], lines 8-10 and paragraph [0071], lines 5-7) but “placing a window length equal to K symbols” corresponds to the delayed correlation process (see FIG. 13 and paragraphs [0032] and [0076]-[0079]). Since the specification, at the time the application was filed, does not describe performing a cross-correlation process by “placing a window of length equal to K symbols …”, claim 1 fails to comply with the written description requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 
With regard to claim 5, the specification, at the time the application was filed, does not describe “determining an initial estimate of the preamble start based in part on the cross-correction output profile” (see claim 5, lines 6-7). The specification, at the time the application was filed, describes the delayed correlation process for “determining an initial estimate of the preamble” (see paragraphs [0010], [0030], [0072], [0073] and [0075]) whereas the claim recites determining an initial estimate based on the cross-correlation process (see “correlating the received PLC stream with a known preamble” on lines 4-5 and paragraph [0010], lines 8-10 and paragraph [0071], lines 5-7) or a cross-correlation output profile. Since the specification, at the time the application was filed, does not describe determining an initial estimate of the preamble start based on a cross-correlation profile, claim 5 fails to comply with the written description requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 
Dependent claim(s) are rejected under the same ground(s) as the claim(s) from which it depends.

Claims 1-8 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, “a detector” (see line 1) that comprises “a detector” (see line 5) renders the claim indefinite since the same term (i.e. “detector”) is referring to or comprised of different limitations. Furthermore, it is unclear if “the detector” on line 11 is referring to “detector” on line 1 or line 5.
With regard to claim 5, it is unclear how “determining the initial estimate of the preamble start by correlating” on line 9 relates to the “correlating” step on lines 4-5 and/or the “determining an initial estimate” step on lines 6-7. “Correlating” and “determining” are two separate steps but line 9 recites correlating as part of the “determining” step (i.e. the “determining” step on lines 6-7 includes a “correlating” step).
In claim 15, it is unclear how the recited steps relate to the steps in claim 14.
With regard to claim 16, it is unclear how “a preamble operative according to a legacy PLC data transmission standard” on lines 1-2 relates to “a preamble” in claim 14, lines 2-3. For example, is “a preamble” in claim 16 or another preamble that is correlated and processed according to claim 14? 
With regard to claim 17, it is unclear how “a preamble having 8 SYNCP symbols followed by a full SYNCM symbol and a half SYNCM symbol, each symbol including a plurality of OFDM samples” on lines 1-3 relates to “a preamble” in claim 14, lines 2-3. For example, is “a preamble” in claim 17 or another preamble that is correlated and processed according to claim 14?
Dependent claim(s) are rejected under the same ground(s) as the claim(s) from which it depends.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chadha et al. (U.S. Publication No. 2004/0170237 A1 cited in the IDS of January 6, 2021) in view of Dabak et al. (2012/0093198).
With regard to claim 14, Chadha et al. discloses the claimed invention including correlating a signal stream with a preamble (see 440 in FIG. 4 and paragraph [0006]) to generate a cross-correlation output profile (see FIG. 3c) wherein the preamble has a known number of symbols (see paragraph [0004]) and determining an estimate of the preamble start based on the cross-correlation output profile and an initial estimate of the preamble start (see paragraphs [0023] and [0024] wherein “estimated field boundary” in paragraph [0023], line 24 and “identified estimate” in paragraph [0024], line 3 reads on “an initial estimate of the preamble start”). (See also paragraph [0047]) However, Chadha et al. does not disclose the signal stream as a PLC signal stream received over power lines of a PLC network. Dabak et al. (2012/0093198) discloses transmitting and processing preambles in a PLC network. (See abstract and paragraphs [0005] and [0014]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the method of Chadha et al. for PLC signal streams in a PLC network in order to facilitate timing recovery in a PLC network.
With regard to claim 16, Chadha et al. in view of Dabak et al. (2012/0093198) disclose the claimed invention except for a preamble operative according to a legacy PLC data transmission standard. Since Dabak et al. (2012/0093198) discloses using a PLC detector capable of receiving and decoding two or more types of PLC frames (e.g. using different PLC standards) (see paragraph [0005]), based would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the detector to correlate a PLC signal stream with a preamble operative according to a legacy PLC data transmission standard in order to have greater flexibility for interacting with transmitters having different PLC standards. Furthermore, the preamble format/standard is based on the specification/standards of the PLC communication system.
With regard to claim 18, Chadha et al. in view of Dabak et al. (2012/0093198) disclose the claimed invention except for the details/format of the PLC signal stream as recited. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of Chadha et al in view of Dabak et al. (2012/0093198) to receive a PLC signal stream as recited since the details/format of the PLC signal stream itself does not affect the correlating and determining steps. Furthermore, the details of the data stream (e.g. legacy FCH data and MIMO-compliant data) are based on the communication system in which the method is implemented.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chadha et al. in view of Dabak et al. (2012/0093198) as applied to claim 14 above, and further in view of Dabak et al. (U.S. Publication No. 2012/0320996 A1, hereinafter referred to as “Dabak et al. (2012/0320996)”). Chadha et al. in view of Dabak et al. (2012/0093198) disclose the claimed invention including SYNCP symbols followed by a full SYNCM and a half SYNCM symbol, each symbol including a plurality of OFDM samples. (See Dabak et al. (2012/0093198), FIG. 15 and paragraph [0080]) However, Chadha et al. in view of Dabak et al. disclose a preamble having 6 SYNCP symbols instead of 8 SYNCP symbols as recited. Dabak et al. (2012/0320996) discloses a preamble structure for powerline communications wherein the preamble structure for the standard is 8 SYNCP symbols. (See paragraph [0006]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 8 SYNCP symbols instead of 6 symbols based on the PLC standard of the communication system. The number of symbols does not change the steps of the method and using 8 SYNCP symbols provides predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is 571-272-3054. The examiner can normally be reached Monday, Wednesday and Thursday, 7:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn, can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETSY DEPPE/Primary Examiner, Art Unit 2633